Citation Nr: 1538219	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  15-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from October 1957 to October 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 and December 2014 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the claim for an initial increased rating for coronary artery disease, the August 2012 rating decision awarded service connection for the disability, evaluated as 10 percent disabling, effective November 3, 2010.  In October 2012, the Veteran filed a notice of disagreement (NOD) with the rating assigned.  A November 2014 rating decision further increased the rating to 60 percent, effective August 31, 2010.  The Veteran has not expressed disagreement with the effective date assigned, but continued to appeal the assigned rating when he submitted VA Form 9, Substantive Appeal, in January 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2015, VA provided the Veteran with a VA examination to evaluate the severity of his coronary artery disease.  The RO did not issue a supplemental statement of the case (SSOC) subsequent to this examination.  Although 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial RO review of evidence submitted by a Veteran or his or her representative where the substantive appeal is filed on or after February 2, 2013, this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190.  However, given the fully favorable nature of this decision, the Veteran is not prejudiced by the Board proceeding with adjudication of his claim without remanding to have the RO issue an SSOC that considers the July 2015 VA examination report.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's coronary artery disease results in a workload of 3 METs or less causing dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSION OF LAW

The criteria for a 100 percent rating for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code (DC) 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to an initial rating in excess of 60 percent for coronary artery disease given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Under DC 7005, a 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A March 2010 record from Osler Medical reflects that the Veteran experienced shortness of breath during a Myoview Stress Test.  His maximum heart rate was 95 and it was noted that he had a mild septal reversible defect on planar images only and that there was a moderate probability that he had coronary artery disease.  

A March 2012 record from Osler Medical reflects the Veteran was status post percutaneous transluminal coronary angioplasty and stent placement, with questionable angina and spasm.  

An April 2012 VA Form 21-0960A-1, Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) submitted by the Veteran's private physician from Osler Medical, Dr. M.L., reflects that diagnostic exercise testing had been conducted in February 2012.  The results of this testing revealed the Veteran had a workload of 3 METs.  Dr. M.L. noted that the Veteran's IHD impacted his ability to work in that he could not do lifting or climbing, but he would be able to do a desk job.

In November 2012, the Veteran presented to Osler Medical with chest pain that was occurring with mild to moderate exertion.  Dr. M.L. noted that it was "somewhat pressure and sensation aggravated by exertion and relieved by rest."  He indicated that there had been some associated dyspnea and that the Veteran was also having intermittent similar episodes at rest but without diaphoresis.  He concluded the character and location of the Veteran's chest pain represented ongoing angina.  

On May 2014 VA examination, the Veteran reported developing increased limiting symptoms of chest pain and shortness of breath/dyspnea with significant limitations in activity during the past two years with significant lifestyle changes.  The VA examiner did not complete exercise testing, but performed interview based METs testing.  The Veteran stated that he developed pain and dyspnea two to three times a week and usually required two Nitroglycerin tablets to achieve relief in 10 to 15 minutes.  He indicated he experienced discomfort and shortness of breath if he had to rush with walking and if he used a push mower.  He had to stop walking from his mailbox (which was a 200 foot incline over one-quarter of a mile) when he became short of breath, because if he continued, he would develop pain.  He was able to assist with yardwork, such as sitting to weed and using a riding lawn mower, but he could not push a mower without developing pain and shortness of breath within less than 5 minutes.  The examiner concluded the lowest level of activity the Veteran reported symptoms of dyspnea and angina at was a METs level of greater than 3 METs, but not greater than 5 METs.  The examiner noted this level of METs was consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 miles per hour).  The examiner concluded that even sedentary activity would need to be limited if there was any element of stress (rushing/pressure or emotional) involved.    

In his January 2015 VA Form 9, Substantive Appeal, the Veteran reported that if he walked approximately 1 to 2 blocks he would become light headed, experience shortness of breath and tightness in his chest, and become weak.  He would then need to stop and rest.  

A February 2015 IHD DBQ from private physician Dr. J.Z. concludes that interview based testing revealed a workload of 1 to 3 METs with symptoms of fatigue and angina.  The DBQ notes that this METs level is consistent with activities such as eating, dressing, taking a shower, slow walking (two miles per hour) for one to two blocks.  Dr. J.Z. noted the Veteran would not be able to work because of his coronary artery disease.  

On July 2015 VA examination, the Veteran reported having experienced a progressive loss of stamina over the years.  The examiner did not complete a stress test because of medical contraindication.  Interview based METs testing revealed the lowest activity level at which the Veteran reported symptoms of dyspnea, fatigue, and angina was at a METs level of greater than 3, but not greater than 5.  The examiner noted that the Veteran's condition resulted in a lack of stamina and generalized weakness/fatigue, along with significant reductions in the ability to perform physical and sedentary activities.  

In examining this evidence, the Board resolves any reasonable doubt in favor of the Veteran and finds that a higher 100 percent rating is warranted for the Veteran's coronary artery disease.  The findings in the April 2012 and February 2015 IHD DBQs regarding the Veteran's workload levels in METs conflict with those provided by the May 2014 and July 2015 VA examination reports.  However, the Board finds that these four reports hold the same amount of probative weight.  The April 2012 IHD DBQ is based on an actual exercise stress test completed in February 2012.  Although the examiner did not provide specific examples regarding the types of activities that result in the assigned METs level, it was not necessary for him to do so, since objective medical testing, rather than interview based testing, was completed.  See 38 C.F.R. § 4.104, Note (2).  The other three reports provide interview based METs testing and each clinician's estimation of the Veteran's workload level, using specific examples of the activities that result in dyspnea, fatigue, angina, dizziness, or syncope.  As all of the reports hold the same amount of probative weight, the Board resolves any reasonable doubt in the Veteran's favor and concludes that the evidence shows his coronary artery disease has resulted in a workload of 3 METs or less causing dyspnea, fatigue, angina, dizziness, or syncope.  

In summary, the Board concludes that the evidence more nearly approximates findings that warrant a 100 percent rating for coronary artery disease, and the appeal is granted.  


ORDER

An initial 100 percent rating for coronary artery disease is granted, subject to the regulations governing the payment of monetary awards.  


REMAND

A December 2014 rating decision denied a rating in excess of 50 percent for PTSD.  In January 2015, the Veteran filed a notice of disagreement (NOD) with this decision.  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC as to the issue of entitlement to a rating in excess of 50 percent for PTSD.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


